This proceeding to vacate an order of adoption, which order had been made by the County Court, Orange County, was brought at said County Court and was transferred to the Supreme Court. The proceeding was maintained upon two petitions, one by a brother of the deceased adoptive parent, and the other by said brother in his capacity as committee of an incompetent brother. The appeal is by the petitioner from an order dismissing the petitions after trial, and from an earlier order denying his motion in his individual capacity for judgment on the pleadings. Since the petitions have been dismissed, it is unnecessary to determine whether the Supreme Court had jurisdiction of the proceeding. Orders unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ.